 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     MICHAEL DENTON,                                  CASE NO. C19-5743 BHS-TLF
 5
                              Plaintiff,              ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION
 6
     KARIE RAINER,
 7
                              Defendant.
 8

 9
             This matter comes before the Court on the Report and Recommendation (“R&R”)
10
     of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 14. The Court
11
     having considered the R&R and the remaining record, and no objections having been
12
     filed, does hereby find and order as follows:
13
             (1)   The R&R is ADOPTED;
14
             (2)   Plaintiff’s motion for a temporary restraining order and preliminary
15
                   injunction, Dkt. 11, is DENIED;
16
             (3)   Plaintiff’s in forma pauperis status continues for purposes of appeal.
17
             Dated this 27th day of January, 2020.
18

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

22


     ORDER
